RESPONSE TO ARGUMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-20 are pending in this application.
Claims 1-20 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/29/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 6/29/2022 regarding rejection of claims 14–20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
The Applicant argues that neither Salomons et al. (2017/0126256) and Krishna et al. (2015/0100702) teach the newly amended limitations of claim 14 "wherein the sequential identifier of the segment element for the first segment indicates the position for the first segment within the plurality of segments". Remarks filed 6/29/2022 at 11. The Applicant reasons that this claim limitation fails to disclose "a position for the particular segment within a group of segments (e.g., position 5 within a group of 8 segments)." Id.
The Examiner respectfully disagrees. The limitation "wherein the sequential identifier indicates a position for the corresponding segment within the plurality of segments" only requires identification of a particular segment that is disclosed "within the plurality of segments". Salomons identifies a plurality of segments across different representations as shown in Fig. 5 of Salmons [see also ¶8, plurality of segments is disclosed for plurality of representations]. If the prior art discloses an implementation where an exact segment element within a plurality of segments representing a single overall segment is identified, and plurality of the segments is disclosed through individual segments being included within each and every representation as disclosed in Salomons, the prior art reads on such claim limitations.
Even though the Applicant argues that "a position for the particular segment within a group of segments" is not taught by Salomons or Krishna [see Remarks at 11], such limitation of the "group of segments" is not in fact claimed within the limitations of claim 14. Assuming that the disclosure of the "group of segments" were to be incorporated into claim 14, the disclosure of Salomons where plurality of segments across the plurality of representations comprising a particular adaptation set as shown in Fig. 5 of Salomons teaches the "grouping" of the segments as claimed. However, this point is moot as such claim limitations are not found within the amended limitations as filed on 6/29/2022.
As such, rejection of claims 14-20 is maintained. The updated limitations can be found below.

Applicant' s arguments, see pages 6–10, filed 6/29/2022, with respect to the rejection(s) of claim(s) 1–12 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Salomons et al. (2017/0126256), Katsumata et al. (2018/0232287), Nagaraj et al. (2014/0032987)*, Yamagishi (2016/0373496), Desaulniers NPL ("Streaming media on demand with Media Source Extensions", July 1st, 2015), Lohmar et al. (2014/0173677), Krishna et al. (2015/0100702), and Chen et al. (2021/0105333).

Applicant' s arguments, see 6–10, filed 6/29/2022, with respect to the rejection of claim 13 under 35 U.S.C. § 103 have been fully considered and are persuasive. The rejection of claim 13 under 35 U.S.C. § 103 has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Salomons et al. (2017/0126256) in view of Katsumata et al. (2018/0232287), and further in view of Nagaraj et al. (2014/0032987).
Regarding claim 1, Salomons teaches A method comprising:
determining, for at least one representation of a content item, a plurality of segments (¶7, ABR representation of a media asset in terms of media encoding and segmentation; Fig. 5; ¶44, media representation 500 can be broken up into particular periods 502-2, where each period can be a part of an adaptation set 1 504-1 having a particular representations 1 506-1 or representation 2 506-2 which are themselves broken up into segments having particular segment info 510);
generating a manifest file comprising at least one representation element corresponding to the at least one representation (Fig. 3; ¶7, manifest files can be generated via manifest generator; Fig. 5, manifest files can comprise the shown structural segmentation of representation of a particular media),
sending the manifest file to a user device (Fig. 5; ¶44, manifest file in a form of MPD structure can be used in an MPEG-DASH based streaming applications).
However, Salomons does not explicitly teach determining that at least one segment of the plurality of segments is unavailable; and wherein the at least one representation element identifies the at least one segment and is indicative of a quantity of segments of the plurality of segments that are unavailable.
Katsumata from the same field of endeavor teaches determining that at least one segment of the plurality of segments is unavailable (Fig. 21, ¶¶176-78, information processing system can generate sets of broadcast data files in compliance with MPEG-DASH having segmented files and manifest files or MPDs; example of an MPD file is shown in Fig. 22; Fig. 22, ¶187, the "EssentialProperty schemeIdUri=urn:mpeg:dash:corrupted:2015"> line and the following lines can identify corrupted segments within a stream of broadcast representations as identified by file segments that can represent a particular stream; the placement of such line identifying corrupted files is identified in any of the placeholder symbols "(1), (2), (3), (4)" as shown in part A of the MPD example; for example, such corrupted identification as placed in symbol (4) would identify a particular representation having a corrupted segment as identified in the heading as shown; however, Katsumata does not explicitly identify that the identified unavailable "segment" as claimed is at least one of segment of the plurality of segments [Katsumata identifies only a single segment that may be unavailable]);
wherein the at least one representation element identifies the at least one segment and is indicative of a quantity of segments of the plurality of segments that are unavailable (Figs. 21 and 22; ¶¶176-78 and ¶¶187, corrupted file segment can be identified within a representation heading in an MPD file; see also ¶¶188-89; at least one segment is identified as shown [corrupted segment number 2015], and identification of such indicates at least one segment that is unavailable according to the amended MPD file by the file generation unit 32 as disclosed; however, Katsumata does not explicitly identify that the identified unavailable "segment" as claimed is at least one of segment of the plurality of segments [Katsumata identifies only a single segment that may be unavailable]); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Salomons using Katsumata to recover effectively from corrupted files that are identified from within the manifest files so that such recovery can be made from data that was received from broadcast data in a format such as an ISO Base media file format. By having the ability to recover from corrupt files received from broadcast data recoverable from alternative sources, the end user experiencing the stream from representations as described in manifest files of MPEG-DASH format would have enjoyed an uninterrupted viewing experience.
However, the teachings do not explicitly teach determining that at least one segment *of the plurality of segments is unavailable*, wherein the at least one representation element identifies the at least one segment and is indicative of a quantity of segments *of the plurality of segments that are unavailable*.
Nagaraj from the same field of endeavor teaches determining that at least one segment *of the plurality of segments is unavailable* (Fig. 3; ¶¶99-100, "header data 112" that can exist in a form of MPD or media presentation description 102 as shown, embedded within representation 110 section, can identify plurality of segments that are "lost" or is corrupted in transit; plurality of segments can be shown as identified in Fig. 3; see also ¶94, representation of segments described as shown in Fig. 3),
wherein the at least one representation element identifies the at least one segment and is indicative of a quantity of segments *of the plurality of segments that are unavailable* (Fig. 3; ¶¶99-100, "header data 112" that can exist in a form of MPD or media presentation description 102 as shown, embedded within representation 110 section, can identify plurality of segments that are "lost" or is corrupted in transit; plurality of segments can be shown as identified in Fig. 3; see also ¶94, representation of segments described as shown in Fig. 3; here, the every single identification of lost/corrupted data in transit as described in "header data 112" is indicative of quantity of segments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Salomons using Nagaraj to recover effectively corrupted data of all identified segments using the identified corruption from header data 112 as disclosed in Nagaraj so that recovery can be made. As disclosed previously, having the ability to recover from corrupt files received from broadcast data recoverable from alternative sources would result in end user experiencing the stream representations as described in manifest files of MPEG-DASH format and enjoy an uninterrupted viewing experience.

Regarding claim 4, Salomons, Katsumata and Nagaraj teach the limitations of claim 1. Salomons further teaches wherein the at least one representation element comprises a text string that is renderable by the user device (Fig. 8, a client node has the ability to receive manifest files and parse the metadata regarding ABR media content segments and FEC data).

Regarding claim 6, Salomons, Katsumata and Nagaraj teach the limitations of claim 1. Katsumata further teaches wherein determining that the at least one segment is unavailable comprises determining that at least a portion of the at least one representation corresponding to the at least one segment is corrupted (Figs. 21-22, ¶¶176-78; ¶187, corrupted segments can be identified within the manifest files for MPEG-DASH streams itself).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Salomons using Katsumata to recover effectively from corrupted files that are identified from within the manifest files so that such recovery can be made from data that was received from broadcast data in a format such as an ISO Base media file format. By having the ability to recover from corrupt files received from broadcast data recoverable from alternative sources, the end user experiencing the stream from representations as described in manifest files of MPEG-DASH format would have enjoyed an uninterrupted viewing experience.

Regarding claim 7, Salomons teaches A method comprising:
generating a manifest file comprising at least one representation element corresponding to the at least one representation (Fig. 3; ¶7, manifest files can be generated via manifest generator; Fig. 5, manifest files can comprise the shown structural segmentation of representation of a particular media),
sending the manifest file to a user device (Fig. 5; ¶44, manifest file in a form of MPD structure can be used in an MPEG-DASH based streaming applications).
However, Salomons does not explicitly teach determining that at least one portion of at least one representation of a content item has not been received; and wherein the at least one representation element identifies the at least one portion of the representation and is indicative of a quantity of portions of the representation that were not received; and
Katsumata from the same field of endeavor teaches determining that at least one portion of at least one representation of a content item has not been received (Fig. 21, ¶¶176-78, information processing system can generate sets of broadcast data files in compliance with MPEG-DASH having segmented files and manifest files or MPDs; example of an MPD file is shown in Fig. 22; Fig. 22, ¶187, the "EssentialProperty schemeIdUri=urn:mpeg:dash:corrupted:2015"> line and the following lines can identify corrupted segments within a stream of broadcast representations as identified by file segments that can represent a particular stream; the placement of such line identifying corrupted files is identified in any of the placeholder symbols "(1), (2), (3), (4)" as shown in part A of the MPD example; for example, such corrupted identification as placed in symbol (4) would identify a particular representation having a corrupted segment as identified in the heading as shown);
wherein the at least one representation element identifies the at least one portion of the representation and is indicative of a quantity of portions of the representation that were not received (Figs. 21 and 22; ¶¶176-78 and ¶¶187, corrupted file segment can be identified within a representation heading in an MPD file; see also ¶¶188-89; at least one segment is identified as shown [corrupted segment number 2015], and identification of such indicates at least one segment that is unavailable according to the amended MPD file by the file generation unit 32 as disclosed; however, Katsumata does not explicitly identify that the identified unavailable "segment" as claimed is at least one of segment of the plurality of segments [Katsumata identifies only a single segment that may be unavailable]); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Salomons using Katsumata to recover effectively from corrupted files that are identified from within the manifest files so that such recovery can be made from data that was received from broadcast data in a format such as an ISO Base media file format. By having the ability to recover from corrupt files received from broadcast data recoverable from alternative sources, the end user experiencing the stream from representations as described in manifest files of MPEG-DASH format would have enjoyed an uninterrupted viewing experience.
However, the teachings do not explicitly teach wherein the at least one representation element identifies the at least one portion of the representation and *is indicative of a quantity of portions of the representation that were not received*; and
Nagaraj from the same field of endeavor teaches wherein the at least one representation element identifies the at least one portion of the representation and *is indicative of a quantity of portions of the representation that were not received* (Fig. 3; ¶¶99-100, "header data 112" that can exist in a form of MPD or media presentation description 102 as shown, embedded within representation 110 section, can identify plurality of segments that are "lost" or is corrupted in transit; plurality of segments can be shown as identified in Fig. 3; see also ¶94, representation of segments described as shown in Fig. 3; here, the every single identification of lost/corrupted data in transit as described in "header data 112" is indicative of quantity of segments); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Salomons using Nagaraj to recover effectively corrupted data of all identified segments using the identified corruption from header data 112 as disclosed in Nagaraj so that recovery can be made. As disclosed previously, having the ability to recover from corrupt files received from broadcast data recoverable from alternative sources would result in end user experiencing the stream representations as described in manifest files of MPEG-DASH format and enjoy an uninterrupted viewing experience.

Regarding claim 8, Salomons, Katsumata and Nagaraj teaches the limitations of claim 7. Salomons further teaches wherein the manifest file comprises an MPEG DASH manifest file (Fig. 5; ¶44).

Regarding claim 9, Salomons, Katsumata and Nagaraj teaches the limitations of claim 8. Salomons further teaches wherein the at least one representation element is included in a same Period element of the manifest file (Fig. 5; ¶44, period elements 502-2 are disclosed).

Claims 2, 3 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Salomons et al. (2017/0126256) in view of Katsumata et al. (2018/0232287), further in view of Nagaraj et al. (2014/0032987), and further in view of Yamagishi (2016/0373496).
Regarding claim 2, Salomons, Katsumata and Nagaraj teach the limitations of claim 1. However, the combinations do not explicitly teach wherein the at least one representation element identifies a subset of segments of the plurality of segments.
Yamagishi from the same field of endeavor teaches wherein the at least one representation element identifies a subset of segments of the plurality of segments (Fig. 10; ¶¶108-15, as shown, one representation can be described as having data identified under BaseURL tag, which has plurality of segments as identified by SegmentList tag with specified byte ranges of the media file as shown under SegmentURL tag; for example, one subset of the plurality of segmentURL identifiers identifies the byte range portion of "795-83596" of the identified BaseURL, immediately followed by the next media byte range of "83597-166046").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Salomons using Yamagishi to provide the ability to further identify a particular segment by reference to its byte range as specified in the MPD file as disclosed in Yamagishi. By having the additional ability to access a segment file by a particular range of bytes, it would have made it easier for a user device attempting playback to seek to certain portions of a segment in a more efficient manner, as the client knowing where to access the file would likely result in using less bandwidth to precisely resume streaming at the device selected location via the further subdivision of the segment.

Regarding claim 3, Salomons, Katsumata, Nagaraj and Yamagishi teach the limitations of claim 2. Yamagishi further teaches wherein the subset of segments are subsequent to the at least one segment in the at least one representation (Fig. 10; ¶¶108-15, as shown, one representation can be described as having data identified under BaseURL tag, which has plurality of segments as identified by SegmentList tag with specified byte ranges of the media file as shown under SegmentURL tag; for example, one subset of the plurality of segmentURL identifiers identifies the byte range portion of "795-83596" of the identified BaseURL, immediately followed by the next media byte range of "83597-166046").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Salomons using Yamagishi to provide the ability to further identify a particular segment by reference to its byte range as specified in the MPD file as disclosed in Yamagishi. By having the additional ability to access a segment file by a particular range of bytes, it would have made it easier for a user device attempting playback to seek to certain portions of a segment in a more efficient manner, as the client knowing where to access the file would likely result in using less bandwidth to precisely resume streaming at the device selected location via the further subdivision of the segment.

Regarding claim 10, Salomons, Katsumata and Nagaraj teach the limitations of claim 7. However, the combination do not explicitly teach wherein the at least one representation element identifies the at least one portion of the representation as one or more segments.
Yamagishi from the same field of endeavor teaches wherein the at least one representation element identifies the at least one portion of the representation as one or more segments (Fig. 10; ¶¶108-15, as shown, one representation can be described as having data identified under BaseURL tag, which has plurality of segments as identified by SegmentList tag with specified byte ranges of the media file as shown under SegmentURL tag; for example, one subset of the plurality of segmentURL identifiers identifies the byte range portion of "795-83596" of the identified BaseURL, immediately followed by the next media byte range of "83597-166046").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Salomons using Yamagishi to provide the ability to further identify a particular segment by reference to its byte range as specified in the MPD file as disclosed in Yamagishi. By having the additional ability to access a segment file by a particular range of bytes, it would have made it easier for a user device attempting playback to seek to certain portions of a segment in a more efficient manner, as the client knowing where to access the file would likely result in using less bandwidth to precisely resume streaming at the device selected location via the further subdivision of the segment.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Salomons et al. (2017/0126256) in view of Katsumata et al. (2018/0232287), further in view of Nagaraj et al. (2014/0032987), and further in view of Lohmar et al. (2014/0173677).
Regarding claim 5, Salomons, Katsumata and Nagaraj teach the limitations of claim 1. However, the combinations do not explicitly teach wherein determining that the at least one segment is unavailable comprises determining that at least a portion of the at least one representation corresponding to the at least one segment was not received.
Lohmar from the same field of endeavor teaches wherein determining that the at least one segment is unavailable comprises determining that at least a portion of the at least one representation corresponding to the at least one segment was not received (¶38, for playback of media segments via Apple HTTP Live Streaming solution, the underlying system has the ability to detect a missing media segment by discovering discontinuity in receipt of plurality of media segments [discontinuity is discovered when it receives next media segment without receiving an expected current media segment, thus is a detection of not receiving a particular segment]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Salomons using Lohmar to provide some way of identifying a segment that is missing or is faulty in some way that would prohibit a streaming client from proper playback of remedy, one of which is to skip over such gaps or missing segments. By realizing that gaps exist, the client would be able to adapt playback such that such gaps would be remedied, thereby increasing the user's listening/watching experience.

Claims 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Salomons et al. (2017/0126256) in view of Katsumata et al. (2018/0232287), further in view of Nagaraj et al. (2014/0032987), and further in view of Desaulniers NPL ("Streaming media on demand with Media Source Extensions", July 1st, 2015).
Regarding claim 11, Salomons, Katsumata and Nagaraj teach the limitations of claim 7. However, the teachings do not explicitly teach wherein the at least one representation comprises an attribute associated with content that is displayable by the user device.
Desaulniers NPL from the same field of endeavor teaches wherein the at least one representation comprises an attribute associated with content that is displayable by the user device (p. 6, dash.js player in Firefox Developer Edition shows the ability to at least display bitrate of the dash streaming playback; Salomons identifies that representation description can include a bitrate attribute in Fig. 5 for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Salomons using Desaulniers NPL to provide various information regarding DASH streaming information to the end-user device or end-user player, including resolution and/or bitrate information. By providing such information to user data, Salomons would have been improved as the user of the system as described in Salomons would understand quicker exactly what kind of issues might be occuring during streaming sessions were there be problems with DASH streaming, such as buffering or congestion or any other network transmission issues.

Regarding claim 12, Salomons, Katsumata, Nagaraj and Desaulniers NPL teach the limitations of claim 11. Desaulniers NPL further teaches wherein the attribute comprises a text string displayable by the user device (p. 6, dash.js player in Firefox Developer Edition shows the ability to at least display bitrate of the dash streaming playback; Salomons identifies that representation description can include a bitrate attribute in Fig. 5 for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Salomons using Desaulniers NPL to provide various information regarding DASH streaming information to the end-user device or end-user player, including resolution and/or bitrate information. By providing such information to user data, Salomons would have been improved as the user of the system as described in Salomons would understand quicker exactly what kind of issues might be occuring during streaming sessions were there be problems with DASH streaming, such as buffering or congestion or any other network transmission issues.

Claims 14-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Salomons et al. (2017/0126256) in view of Krishna et al. (2015/0100702).
Regarding claim 14, Salomons teaches A method comprising:
generating, based on at least one representation of a content item, a manifest file comprising a template element facilitating access to the at least one representation (¶7, generation of ABR representation of a media asset in terms of media encoding and segmentation; Fig. 5; ¶44, media representation 500 can be broken up into particular periods 502-2, where each period can be a part of an adaptation set 1 504-1 having a particular representations 1 506-1 or representation 2 506-2 which are themselves broken up into segments having particular segment info 510; according to segment info template 510 within representation 1 506-1, a simple segment naming scheme is disclosed as identified by the filename template AHS-5-$INDEX$.3GS),
wherein the template element comprises a plurality of segment elements corresponding to a plurality of segments of the content item (Fig. 5; ¶44, for example, one ordinarily skilled in the art would understand that the template naming scheme such as AHS-5-$INDEX$.3GS would identify segment names by naming convention where $INDEX$ identifies a index substitution with other characters [generally numbered ranges from 1 to 100] to identify corresponding segments, such as shown media segments 1 through L in Figure 5 as 514-1, 514-2, 514-3 to 514-L),
wherein each segment element of the plurality of segment elements comprises: a sequential identifier for a corresponding segment of the plurality of segments, and a string value identifying the corresponding segment (Fig. 5; segment info template naming scheme AHS-5-$INDEX$.3GS has 2 parts, $INDEX$ can identify a sequential identifier for the corresponding segments as shown in section 514-1 to 514-L; and has string value "AHS-5-" that also identifies corresponding segments), and
wherein the sequential identifier indicates a position for the corresponding segment within the plurality of segments (Fig. 5, as shown, $INDEX$ identifier as disclosed previously identifies the position for the corresponding segment within a single segment; plurality of segments exist as shown across a plurality of representations as shown; the identified segments as shown in the template "AHS-5-$INDEX$.3GS" can uniquely identify the segment of the particular segment as identified by representation 1 506-1; plurality of segments can also be identified for representation 2 506-2, etc.);
sending, to a user device, the manifest file (Fig. 5; ¶44, manifest file in a form of MPD structure can be used in an MPEG-DASH based streaming applications); and
wherein the sequential identifier of the segment element for the first segment indicates the position for the first segment within the plurality of segments (Fig. 5, as shown, $INDEX$ identifier as disclosed previously identifies the position for the corresponding segment within a single segment; plurality of segments exist as shown across a plurality of representations as shown; the identified segments as shown in the template "AHS-5-$INDEX$.3GS" can uniquely identify the segment of the particular segment as identified by representation 1 506-1; plurality of segments can also be identified for representation 2 506-2, etc.).
However, Salomons does not explicitly teach receiving a request for a first segment of the plurality of segments, wherein the request comprises an identifier for the first segment, and wherein the identifier comprises: the sequential identifier of the segment element for the first segment and at least a portion of the string value of the segment element for the first segment.
Krishna from the same field of endeavor teaches receiving a request for a first segment of the plurality of segments (Fig. 1; ¶16, client device 40 can communicate with server device 60 for receiving DASH streaming content identified by manifest file 66 and representations 68A to 68N; ¶19, specifically, client device may submit a GET request for a file at a particular URL to retrieve a file, which is a segment; it can also retrieve specific byte range within the URL path itself according to a URL template provided by a corresponding server device),
wherein the request comprises an identifier for the first segment, and wherein the identifier comprises: the sequential identifier of the segment element for the first segment and at least a portion of the string value of the segment element for the first segment (Fig. 2; Fig. 5; ¶¶67-69, for example, the client device may request via HTTP GET request of URL including known URL templating patterns [retrieved from MPD files or DASH files] such as $Index$ where the known pattern is substituted with actual text that contain the content the client device is looking to fetch; for example, the replacement string can be "64" where the client device is specifically looking for multimedia content 64; Salomons already teaches that the segment identifier that the client device may be looking for is comprised of two parts, namely the filename string value part where there is no $INDEX$ substitution portion and the actual substitution portion as sequential identifier), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Salomons using Krishna to implement easy switching of the clients for receiving different adaptation sets on demand from plurality of segments from different adaptation sets. By incorporating the teachings of Krishna into Salomons, different adaptation sets could readily be switched which includes the ability to deliver elements such as the different "subtitle text data" embedded within the adaptation as disclosed in Krishna [see ¶18], which would enhance Salomons as no such disclosure is identified within said Salomons' teachings.

Regarding claim 15, Salomons and Krishna teach the limitations of claim 14. Krishna further teaches wherein the template element further comprises a Uniform Resource Locator (URL) template comprising a first variable corresponding to the sequential identifier of the segment element for the first segment and a second variable corresponding to the string value of the segment element for the first segment (¶68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Salomons using Krishna to implement easy switching of the clients for receiving different adaptation sets on demand from plurality of segments from different adaptation sets. By incorporating the teachings of Krishna into Salomons, different adaptation sets could readily be switched which includes the ability to deliver elements such as the different "subtitle text data" embedded within the adaptation as disclosed in Krishna [see ¶18], which would enhance Salomons as no such disclosure is identified within said Salomons' teachings.

Regarding claim 16, Salomons and Krishna teach the limitations of claim 14. Krishna further teaches wherein the string value identifying the segment element for the first segment comprises a plurality of substrings separated by a delimiter character (¶68, "$Index$.$Bandwidth$").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Salomons using Krishna to implement easy switching of the clients for receiving different adaptation sets on demand from plurality of segments from different adaptation sets. By incorporating the teachings of Krishna into Salomons, different adaptation sets could readily be switched which includes the ability to deliver elements such as the different "subtitle text data" embedded within the adaptation as disclosed in Krishna [see ¶18], which would enhance Salomons as no such disclosure is identified within said Salomons' teachings.

Regarding claim 17, Salomons and Krishna teach the limitations of claim 16. Krishna further teaches wherein the template element further comprises a Uniform Resource Locator (URL) template comprising an index identifier facilitating a selection of a substring of the plurality of substrings (¶68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Salomons using Krishna to implement easy switching of the clients for receiving different adaptation sets on demand from plurality of segments from different adaptation sets. By incorporating the teachings of Krishna into Salomons, different adaptation sets could readily be switched which includes the ability to deliver elements such as the different "subtitle text data" embedded within the adaptation as disclosed in Krishna [see ¶18], which would enhance Salomons as no such disclosure is identified within said Salomons' teachings.

Regarding claim 18, Salomons and Krishna teach the limitations of claim 17. Krishna further teaches wherein the URL template further comprises a third variable corresponding to a variant identifier for the first segment (¶68, plurality of variables of more than three possible text strings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Salomons using Krishna to implement easy switching of the clients for receiving different adaptation sets on demand from plurality of segments from different adaptation sets. By incorporating the teachings of Krishna into Salomons, different adaptation sets could readily be switched which includes the ability to deliver elements such as the different "subtitle text data" embedded within the adaptation as disclosed in Krishna [see ¶18], which would enhance Salomons as no such disclosure is identified within said Salomons' teachings.

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Salomons et al. (2017/0126256) in view of Krishna et al. (2015/0100702), and further in view of Katsumata et al. (2018/0232287).
Regarding claim 19, Salomons and Krishna teach the limitations of claim 14. However, the teachings do not explicitly teach determining that at least one portion of the at least one representation has not been received, wherein the manifest file comprises at least one representation element that identifies the at least one portion of the representation that was not received.
Katsumata from the same field of endeavor teaches determining that at least one portion of the at least one representation has not been received (Fig. 21, ¶¶176-78, information processing system can generate sets of broadcast data files in compliance with MPEG-DASH having segmented files and manifest files or MPDs; example of an MPD file is shown in Fig. 22; Fig. 22, ¶187, the "EssentialProperty schemeIdUri=urn:mpeg:dash:corrupted:2015"> line and the following lines can identify corrupted segments within a stream of broadcast representations as identified by file segments that can represent a particular stream; the placement of such line identifying corrupted files is identified in any of the placeholder symbols "(1), (2), (3), (4)" as shown in part A of the MPD example; for example, such corrupted identification as placed in symbol (4) would identify a particular representation having a corrupted segment as identified in the heading as shown),
wherein the manifest file comprises at least one representation element that identifies the at least one portion of the representation that was not received (Figs. 21 and 22; ¶¶176-78 and ¶¶187, corrupted file segment can be identified within a representation heading in an MPD file; see also ¶¶188-89; at least one segment is identified as shown [corrupted segment number 2015], and identification of such indicates at least one segment that is unavailable according to the amended MPD file by the file generation unit 32 as disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Salomons using Katsumata to recover effectively from corrupted files that are identified from within the manifest files so that such recovery can be made from data that was received from broadcast data in a format such as an ISO Base media file format. By having the ability to recover from corrupt files received from broadcast data recoverable from alternative sources, the end user experiencing the stream from representations as described in manifest files of MPEG-DASH format would have enjoyed an uninterrupted viewing experience.

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Salomons et al. (2017/0126256) in view of Krishna et al. (2015/0100702), and further in view of Chen et al. (2021/0105333).
Regarding claim 20, Salomons and Krishna teach the limitations of claim 14. However, the teachings do not explicitly teach wherein the template element further comprises a placeholder parameter, and wherein the user device determines the identifier for the first segment based on the placeholder parameter and the string value of the segment element for the first segment.
Chen from the same field of endeavor teaches wherein the template element further comprises a placeholder parameter, and wherein the user device determines the identifier for the first segment based on the placeholder parameter and the string value of the segment element for the first segment (Fig. 3; ¶11, for example, template element SegmentTemplate can identify particular media file accessible via HTTP URL using placeholder parameters such as $RepresentationID$; Fig. 1, the client 110 can request MPD and then request segment according to this segmenttemplate using the proper placeholder parameters in order to retrieve the correct segment for eventual playback).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Salomons using Chen to include the ability to specify segment elements using specific MPD identifier such as segmentlist and/or segmenttemplate as disclosed [¶11]. By implementing such specific keywords and usage of templating segment URLs to access corresponding segments, a more efficient delivery of segment files in a standardized format would have been achieved which would increase adoption of such MPD file standards and therefore achieving greater usability overall.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458